Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders CarMax, Inc.: We consent to the incorporation by reference herein in the registration statement on FormS-8 of CarMax, Inc. (the Company) of our report dated April 25, 2008, with respect to the consolidated balance sheets of the Company as of February29, 2008 and February28, 2007, and the related consolidated statements of earnings, shareholders’ equity and cash flows for each of the fiscal years in the three-year period ending February29, 2008, the related financial statement schedule, and the effectiveness of internal control over financial reporting as of February29, 2008, which report appear in the February 29, 2008 annual report on Form10-K of the Company. Our report contains an explanatory paragraph that states that the Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109, effective March1, 2007 and adopted the provisions of SFAS No. 158 Employers’ Accounting for Defined Pension and Other Postretirement Plans, effective February28, /s/ KPMG
